HALL, Circuit Judge.
I dissent as to the majority’s holding that Gray was acting under color of state law because he was “purporting” to act in performance of his official duties. It may well be that Gray made a representation of police authority sufficient to conclude that he was acting under color of law at the time that he flashed his badge and attempted to identify himself to Mendez and Mondragon. However, that does not end the inquiry because we may recognize, looking at the totality of the circumstances, that a point in time has come during an interaction between an off-duty police officer and a member of the public when an officer’s invoked authority ends and he resumes his status as a private citizen. See e.g. Almand v. DeKalb County 103 F.3d 1510 (11th Cir.1997).
Gray fled from Mendez and Mondragon in an attempt to break-off contact with them. At the time that he fled, Mendez and Mondragon were not aware that Gray was a police officer. They proceeded to chase him over city streets for two minutes, reaching speeds up to 60 or 65 miles per hour and running several red lights and stop signs in the process. When Gray ultimately fired on Mendez’ car, it was in reaction to a loud noise which he perceived to be a gun shot and was most likely caused by Mondragon’s striking his car with a piece of “the Club.” Based on these facts, I would find that Gray had resumed acting and was being treated as a private citizen. Since Gray made no more attempts to invoke authority, and since he fired his gun under conditions creating the impression that his life was in immediate danger, he was merely acting in self-defense and not under color of law.